Citation Nr: 0606349	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In the August 2002 rating decision, the RO denied the claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

In August 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The Board points out that the veteran claimed entitlement to 
service connection for bipolar disorder in May 1996.  In 
October 1996, the RO determined that the veteran was not 
entitled to service connection for bipolar disorder and 
anxiety neurosis.  The veteran was notified of the decision 
in October 1996, he did not perfect an appeal and the 
decision became final.  Therefore, the claim of entitlement 
to service connection for the psychiatric disability of 
bipolar disorder or anxiety neurosis is not currently on 
appeal before the Board.  It appears, however, that the 
veteran is now filling a claim to reopen the claim of service 
connection for a psychiatric disorder, other than PTSD.  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) of 2000, now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), is applicable to 
this appeal.  In pertinent part, the implementing regulations 
of the VCAA provide that VA must obtain Social Security 
records when put on notice that the veteran is receiving 
Social Security benefits.  38 C.F.R. 3.159 (c)(2); See 
Clarkson v. Brown, 4 Vet. App. 565 (1993).  

The July 2001 treatment report from the VA Medical Center 
(VAMC) in Prescott, Arizona revealed that the veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits since 1999, due to a mental health problem.  In 
accordance with the VCAA and VA's duty to assist, the RO 
should contact the SSA and request any SSA disability award 
that may have been rendered on behalf of the veteran, as well 
as any medical reports that were considered in the decision.  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of any existing decision that 
pertains to the veteran's claim of 
entitlement to SSA disability benefits, 
as well as the medical records relied 
upon in that decision.  

2.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

